Citation Nr: 1335264	
Decision Date: 11/01/13    Archive Date: 11/13/13

DOCKET NO.  07-30 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD) and schizophrenia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran had active peacetime service from March 1976 to March 1979. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of September 2004 by the Department of Veterans Affairs (VA) Nashville, Tennessee, Regional Office (RO). 

In addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's appeal.  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal other than CAPRI records of VA treatment and a medical opinion of August 2013.  These records were considered by the RO in the September 2013 supplemental statement of the case (SSOC).  

In August 2006 the Veteran testified before a RO Decision Review Officer (DRO) and he testified at an October 2008 videoconference before the undersigned Veterans Law Judge (VLJ) sitting in Washington, D.C.  Transcripts of those hearings are of record.  

An August 2009 Board decision denied service connection for residuals of a heat injury and remanded claims for service connection for bilateral hearing loss and PTSD.  A claim for service connection for tinnitus, was raised but not adjudicated, was referred to the RO. 

A February 2011 Board decision denied service connection for bilateral hearing loss, and the claim for service connection an acquired psychiatric disorder, to include PTSD, was remanded to the RO.  The claim for service connection for tinnitus was again referred to the RO.  The Veteran appealed the denial of service connection for bilateral hearing loss to the United States Court of Appeals for Veterans Claims (Court) and pursuant to a November 2011 Joint Motion for Remand (JMR), the February 2011 denial of that claim was vacated and that issue was remanded to the Board.  The JMR specifically noted that service connection for an acquired psychiatric disorder, to include PTSD, was not before the Court.  

A December 2012 Board decision granted service connection for bilateral hearing loss but remanded the claim for service connection for an acquired psychiatric disorder, to include PTSD.  In this regard, there are multiple psychiatric diagnoses of record.  It has been held that claims for service connection for PTSD encompass claims for service connection for all diagnosed psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  Therefore, the issue has been characterized as set forth on the title page of this decision.  

A December 2012 rating decision effectuated the grant of service connection for bilateral hearing loss and assigned an initial noncompensable rating but also granted service connection for tinnitus which was assigned an initial 10 percent rating.  The Veteran and his representative have not disagreed with either the effective dates or the initial ratings assigned and, so, those matters are not before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (a grant of service connection moots an appeal unless there is a Notice of Disagreement (NOD) as to downstream elements of the effective date and compensation level assigned).  

In January 2011 the Veteran raised a claim for service connection for VA pension benefits.  It is not clear if he still wishes to pursue a claim for VA pension benefits in light of the fact that he is not eligible for such benefit as his active service was limited to peacetime service.  Thus, this matter is referred to the RO for clarification.  


FINDINGS OF FACT

1.  The Veteran had peacetime service only. 

2.  The competent evidence is against a finding that an acquired psychiatric disorder, to include schizophrenia or any form of psychosis and PTSD, is related to service, or was caused by or aggravated by service-connected disabilities and against finding that a psychosis, including schizophrenia, manifested within one year of service discharge.  

3.  PTSD was not diagnosed during the Veteran's military service, he did not engage in combat with the enemy, he was not a POW and did not sustain a personal assault during service, and he had no fear of hostile military or terrorist activity.  

4.  The Veteran has no corroborated inservice stressor.  


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD and schizophrenia or any form of psychosis, was not incurred in or aggravated during military service; nor may a psychosis, including schizophrenia, be presumed to have been so incurred; and an acquired psychiatric disorder is not caused or aggravated by service-connected disabilities.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159. 


Duty to Notify

When a complete or substantially complete application for benefits is received, VA will notify the claimant of: (1) any information and medical or lay evidence needed to substantiate the claim, and (2) what portion thereof VA will obtain, and (3) what portion the claimant is to provide.  38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b); see Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The VCAA notice was intended to be provided before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

A review of the record shows the Veteran was provided with pre-adjudication VCAA notice by letter, dated in June 2004.  He was notified of the evidence needed to substantiate claim of service connection, i.e., evidence of a current disability, disability during or event during service and a relationship between the two.  He was notified of the evidence needed to substantiate a service-connection and the types of evidence the Veteran was expected to provide and that which VA would obtain on his behalf, e.g., private, VA or other Federal records.  He was notified by RO letter in March 2006 of how disability ratings and effective dates were awarded, in accordance with Dingess v. Nicholson, 19 Vet. App. 473 (2006).  To the extent that any such notice may have been deficient, such questions are rendered moot because as the claim is denied no rating or effective date will be assigned; and, so, no further notice is needed.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).


Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable efforts to identify and obtain relevant records in support of the claims.  The Veteran's service treatment records (STRs) and service personnel records are on file.   

In response to Veteran's original claim for VA compensation, received in May 2004, an attachment to his June 2004 VCAA notice letter requested additional information as to his putative PTSD stressors.  The September 2004 rating decision which is appealed noted that he had not responded to the request for additional information.  In response to the Veteran's March 2005 request for copies of his STRs, the RO provided them in April 2005.  

In September 2005 the Veteran reported that he had been on a forced march from White Sands, New Mexico to El Paso, Texas, with two days of marching of 15 miles each day, as a result of which he had heat stroke.  He attached a copy of an STR which showed that he had been hospitalized for 3 days at the Beaumont Army Medical Center, in El Paso, Texas, for an upper respiratory infection (URI) and the discharge diagnosis was "URI, Resolving."  

In compliance with the 2009 Board remand the Veteran's records relating to his claim for Social Security Administration benefits have been obtained, as have his VA treatment records from Asheville, Tennessee.  He was informed by RO letter in October 2009 that there were no recent treatment records from Chattanooga, Tennessee but if he indicated to the RO that had received treatment there since June 2006 and attempt would be made to obtain them.  

Because the Veteran reported having been treated by a private physician for PTSD, those records were requested and he was informed by letter of February 22, 2010, that a second request for such records had been made.  A January 2013 statement from that physician is now on file.  

Received in March 2010 was a photocopy of a statement from the Veteran indicating that the drill instructor that he had seen shot (another putative stressor) was named "Jones."  The number of soldiers that had severely beaten two other soldiers (another putative stressor) was about 20 and this had occurred at Ft. Campbell.  

In December 2011 the Veteran asserted another stressor which was that when three soldiers, including the Veteran, were in a jeep in the field a Cobra helicopter had opened fire on them with rockets.  In response to being provided information that the Veteran could submit corroborating evidence, received in November 2012 was a photocopy of a statement from a service comrade. S. C., supporting the Veteran's assertions as to this stressor.  It was reported that while on a field exercised at Ft. Bragg in a jeep with the Veteran, they had been given instructions to go to an area that turned out to be an impact area.  At that area Cobra helicopters were having  target practice.  Also, a statement dated in January 2013 from Dr. F. W. was received indicating that the Veteran had PTSD.  

In VA Form 21-4138, Statement in Support of Claim, dated in January 2013 the Veteran again related the putative stressors of seeing some soldiers assaulted and injured as well as the incident of the Cobra helicopter but he did not provide any additional details.  Also, his sister provided a statement as to his behavior after service.  

In September 2013 a Formal Finding was made as to the lack of information required to corroborate stressors associated with the Veteran's PTSD claim.  These stressors were an accidental attack by a Cobra helicopter and having witnessed two unnamed soldiers being severe beaten.  It was reported that all procedures to obtain the information had been properly followed and written evidence thereof was in the claim file.  The RO determined that all efforts had been exhausted and further attempts would be futile.  

A VA psychiatric examination was conducted in October 2011 to determine the etiology of any identified psychiatric disability.  Subsequently, an additional opinion was sought in August 2013.  The 2011 examination included relevant findings and opinions, but the case was remanded in 2012 for an addendum opinion as to whether schizophrenia, diagnosed on VA examination in 2011, was related to military service, and that opinion was rendered in 2013.  In this regard, under Comer v. Peake, 552 F.3d 1362, 1368 (Fed.Cir. 2009), the Board is entitled to presume both the competence of a VA examiner and the adequacy of a VA medical opinion, unless challenged.  See Rizzo v. Shinseki, 580 F.3d at 1290-91 and Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011).  While the Veteran's letter received in September 2013 objected to the opinion rendered by the 2011 examination, no specific reason was given.  Also, neither the Veteran nor his representative has objected to the adequacy of the 2013 addendum opinion.  

And all this was in substantial compliance with the prior Board remands.  Substantial, rather than absolute or strict, remand compliance is the appropriate standard for determining remand compliance under Stegall v. West, 11 Vet. App. 268 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).  

38 C.F.R. § 3.103(c)(2) requires that a presiding hearing office or VLJ fully explain the issues and suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the Veteran was represented at the 2006 hearing at the RO before a DRO and at the 2008 Board videoconference.  The testimony and questioning at the hearings focused on the elements for claim substantiation.  The issues then on appeal, including service connection for PTSD, were identified and the representative and the DRO, and later the VLJ, specifically elicited testimony from the Veteran as to the relevant clinical history and needed elements for service connection   While the DRO and VLJ did not specifically suggest the submission of any evidence that may have been overlooked, the case was remanded for additional evidence in 2009, 2011, and 2012.  Moreover, neither the Veteran nor representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) 

Even if not all elements required for claim substantiation are explicitly set forth at a hearing, if those matters are developed by VA, there is no indication of any outstanding additional evidence or information, and particularly if any VA examination was conducted to address such matter, the purpose of 38 C.F.R. § 3.103(c)(2) if fulfilled.  See Bryant v. Shinseki, 23 Vet. App. 488, 498-99 (2010) (a VA examination addressing service connection elements of current disability and nexus, when there was no indication of outstanding evidence satisfied 38 C.F.R. § 3.103(c)(2), even when those elements were not explicitly set forth those material issues at a hearing).

As there is neither indication that the Veteran was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board finds these actions have satisfied VA's duty to assist and that no additional assistance is required.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

Background

The June 1976 examination for service entrance was negative for psychiatric disability and there were no relevant complaints or histories recorded in an adjunct medical history questionnaire.  The STRs are otherwise negative for complaints, history, treatment, evaluation or diagnosis of psychiatric disability, including the January 1979 examination for service separation.  

The Veteran's service personnel records are negative as to information corroborating any putative stressor but do show that he served for a period of time at Ft. Bragg.  He participated in training in March 1978 with the 1st Battalion, 39th Field Artillery.  

In the Veteran's original claim for VA compensation, received in May 2004, he claimed service connection for PTSD and in an adjunct note he stated that a stressor had been heat exposure during a march at Ft. Bliss, Texas, in May 1976, for which he had been hospitalized for about one week.  Also, while on a rifle range in basic training sometime between mid-March and the end of May 1976 he saw a trainee fire three shots into a drill sergeant, seeing blood and tissue fragments flying out of the drill sergeant, of which he still saw images.  He believed this had led to his alcohol abuse.  

VA records include a May 10, 2004, VA treatment record which shows that the Veteran could not recall the name of the drill instructor that had been shot.  He also reported that during service, while stationed in Virginia, he had seen two soldiers in a club assault and inflict serious injury upon another soldier and the Veteran remained haunted by this because he was unable to stop the two assaulting soldiers.  Another record of that same date shows that the Veteran reported that the drill instructor that had been shot had died.  

VA treatment records reflect diagnoses during VA hospitalization in May 2005, of schizophrenia and PTSD.  He reported that memories of traumatic military experiences continued to torment him, having had anxiety and depression since 1976, especially when his drill sergeant was shot.  He also stated that he had been traumatized by the same verbal abuse which the drill instructed had inflicted on the trainee that shot the drill instructor.  He also described a "forced march" of 30 miles with full gear in which he passed out and awoke in a hospital with a fever.  He reported that he started drinking after these events.  

Another clinical record on May 19, 2005, reflects a diagnosis of a personality disorder, not otherwise specified (NOS).  On psychiatric evaluation in May 2005, which included psychological testing, it was reported that he complained of memories and nightmares of combat.  The impressions were a thought disorder, likely paranoid schizophrenia, and PTSD of military origin.  In June 2005 it was noted that he had stopped abusing alcohol 8 years earlier (1997) and marijuana one year earlier (2004).  

At the August 2006 DRO hearing the Veteran testified that he received his military training at Ft. Bliss, White Sands, New Mexico.  He reported having had memory loss due to heat stroke during service while on a forced march from White Sands to El Paso, after which he awoke in a hospital in Beaumont.  He had started in Charley Company but, after his heat stroke, he had been transferred to Delta Company with which he went into advance infantry training.  The heat stroke had happened in April or May 1976 and after hospitalization he had not had follow-up treatment.  He had seen a drill instructor shot on a firing range by a trainee, and this occurred at Ft. Bliss while in Charley Company.  

A September 2007 response, to an RO request, from the 76th Military Police Battalion (Provisional) of the Department of the Army reflects that a criminal records check of the Ft. Bliss records failed to produce any information regarding a shooting of a Drill Instructor between March and June 1976.  

A September 2007 Report of Contact shows that that the Provost Marshall's office at Ft. Bliss stated that their database of records only went back to 2001 and they would be unable to supply any verification or records of an event in 1976.  

The Veteran testified at the October 2008 videoconference about the shooting, and death, of a drill instructor.  He reported that VA had diagnosed schizophrenia and PTSD.  He also testified that, on one occasion a soldier had cut another soldier and yet on another occasion, in West Virginia, he had seen two soldiers in a bar being assault and very seriously injured but about 50 other soldiers.  When asked if he could remember the times, dates or names, he replied that he had been unable to stop the event from occurring.  He reported that he had been granted SSA benefits because of his PTSD.  

On VA psychiatric examination in October 2011 then Veteran's claim file was reviewed.  The Veteran's pre-military history was reported.  It was noted that the Veteran's (claimed) stressor of having seen a sergeant being shot was related to fear of hostile military or terrorist activity and met the criterion A to support a diagnosis of PTSD.  Having seen a violent fight between two soldiers was not related to fear of hostile military or terrorist activity but it also met the criterion A to support a diagnosis of PTSD.  

It was noted that the Veteran had a diagnosis of PTSD that conformed to the DSM-IV criteria based on current examination.  There was an additional diagnosis of undifferentiated type schizophrenia.  It was possible to differentiate the Veteran's symptoms between these two psychiatric disorders.  It was reported that 75 percent of the Veteran's occupational and social impairment was due to schizophrenia and 25 percent due to PTSD.  

Received in November 2012 was a photocopy of a statement from a service comrade. S. C., who reported that while on a field exercise at Ft. Bragg with the Veteran they were in a jeep and had been given instructions to go to an area that turned out to be an impact area.  At that area Cobra helicopters were having live fire target practice.  One of the helicopters came up to 200 yards from them.  It appeared as if the pilot was looking at the jeep as if it were a target.  So, they moved the jeep away from that position.  They all thought that they would be killed.  

In a statement dated in January 2013 Dr. F. W. stated that he had treated the Veteran for the last 12 years and that the Veteran was unemployable due to PTSD and schizophrenia.  

In VA Form 21-4138, Statement in Support of Claim, dated in January 2013 the Veteran again related the putative stressors of seeing some soldiers assaulted and injured as well as the incident of the Cobra helicopter but he did not provide any additional details.  

The Veteran's sister has reported that after returning from military service the Veteran showed signs os schizophrenia and had battled with alcoholism and erratic behavior.  

A response from the Defense Personnel Records Information Retrieval System (DPRIS) shows that a search of the U.S. Army Historical records which were available did not document an incident as described by the Veteran pertaining to being accidentally fired upon by a Cobra helicopter during a field exercise at Ft. Bragg, North Carolina, during 1976 to 1979.  However, it was suggested that the U.S. Army Crime Records Center might have information.  

An August 2013 Report of Contact reflects that in response to a request earlier that month the U.S. Army Crime Records Center had no record of two airborne soldiers having been severely beaten by a group of field artillery soldiers.  
In August 2013 a VA physician reviewed the claim files and opined that it was less likely than not that the Veteran's schizophrenia was incurred, caused by or aggravated beyond its natural and normal aging process.  This opinion was based on a comprehensive review of the clinical files, CAPRI records, and current medical literature.  It was noted that the opinion of the 2011 VA examiner had been that the nexus of the Veteran's schizophrenia was alcohol abuse.  The 2011 examiner stated that schizophrenia was diagnosed in 2003 because of perceptual disturbances but also showed that the cessation of alcohol had been over 18 years.  Also, the active duty and records beyond the presumptive period were silent on substance and/or alcohol abuse as well as any history of perceptual disturbances or schizophrenic behaviors.  Therefore, it was less likely than not that the claimed mental disorder, to including schizophrenia was incurred, caused by or aggravated by military service.  It was further reported that VA notes showed that in 2004 the Veteran was diagnosed with depression and anxiety but there was no mention of schizophrenia in these VA records.  Conversely, the mental health notes stated that the Veteran used cannabis 20 times per month.  He was placed on Prozac.  Clinically, there was "suppressed anger and irritability" but no suicidal ideation.  Also, those records stated that there were no psychotic symptoms of hallucination, delusions or disorganization.  Citing an Internet source, it was reported that since schizophrenia is characterized by some or all of the following, and being present for at least one month, formal thought disorder, delusions, hallucinations, disordered behavior, disorganized speech, negative symptoms, and deterioration at work, interpersonal relations, and self-care, the Veteran's symptomatology was less likely as not demonstrated.  

In September 2013 a Formal Finding was made as to the lack of information required to corroborate stressors associated with the Veteran's PTSD claim.  These stressors were an accidental attack by a Cobra helicopter and having witnessed two unnamed soldiers being severe beaten.  It was reported that all procedures to obtain the information had been properly followed and written evidence thereof was in the claim file.  All efforts had been exhausted and further attempts would be futile.  


Principles of Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131.  A showing of inservice chronic disease requires evidence of (1) a sufficient combination of manifestations for disease identification, and (2) sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  A showing of continuity of symptoms is not required when disease identity is established but is required when inservice chronicity is not adequately supported or when an inservice diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires that there be (1) medical evidence of a current disability, (2) medical or, in some circumstances, lay evidence of in-service incurrence or aggravation of an injury, and (3) medical evidence of a nexus between the claimed in-service injury and the present disability.  Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007).  

Congenital or developmental defects, such as personality disorders, are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c).  

Certain conditions, such as a psychosis, will be presumed to have been incurred in service if manifested to a compensable degree within 1 year after the period of service on which the claim is based.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Also, while the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  38 C.F.R. § 3.307(c).  Under 38 C.F.R. § 3.384, for the purposes of Part 3 of 38 C.F.R., the term psychosis means any of the following disorders listed in DSM-IV, (a) brief psychotic disorder; (b) delusional disorder: (c) psychotic disorder due to general medical condition; (d) psychotic disorder not otherwise specified; (e) schizoaffective disorder; (f) schizophrenia; (g) schizophreniform disorder; (h) shared psychotic disorder; and (i) substance induced psychotic disorder.  

To establish continuity of symptomatology requires a show "(1) that a condition was 'noted' during service, (2) evidence of postservice continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the postservice symptomatology."  Barr, 21 Vet. App. at 307.  

However, the United States Court of Appeals for the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

A chronic diagnosis need not be diagnosed during a presumptive period but no presumptions may be invoked on the basis of advancement of the disease when first definitely diagnosed for the purpose of showing its existence to a degree of 10 percent within the presumptive period.  There must be shown, by acceptable medical or lay evidence, characteristic manifestations of the disease to the required degree, followed without unreasonable time lapse by definite diagnosis.  Symptoms shown in the prescribed period may have no particular significance when first observed, but in the light of subsequent developments it may gain considerable significance.  38 C.F.R. § 3.307(c).  

In addition to the above laws and regulations, direct service connection may be granted only when a disability was incurred or aggravated in the line of duty, and not the result of the veteran's own willful misconduct or, for claims filed after October 31, 1990, the result of his or her abuse of alcohol or drugs.  38 U.S.C.A. § 105 (West 2002); 38 C.F.R. § 3.301(a) (2012).

However, an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a service-connected disability can be service-connected for compensation.  See Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  A veteran must adequately establish, through clear medical evidence that an alcohol or drug abuse disability is secondary to or caused by a primary service-connected disorder, and not due to willful wrongdoing.  Id. at 1381.  In addition, 38 U.S.C.A. § 1110 permits a veteran to receive compensation for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a service-connected disability.  Id.  Compensation is precluded in only two situations: (1) for primary alcohol abuse disabilities; and (2) for secondary disabilities (such as cirrhosis of the liver) that result from primary alcohol abuse.  Id. at 1376.  Primary alcohol abuse disability means an alcohol abuse disability arising during service from voluntary and willful drinking to excess.  Id. 

Lay evidence is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition is capable of lay observation and may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature."  

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

The Board must weigh any competent lay evidence and to make a credibility determination as to whether it supports a finding of service incurrence; or, if applicable, continuity of symptomatology; or both, sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Layno v. Brown, 6 Vet. App. 465 (1994).  The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor.  Davidson, 581 F.3d at 1316 (Fed.Cir. 2009).  Other credibility factors are the lapse of time in recollecting events attested to, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  

The Board must find whether the preponderance of the evidence is against the claim.  If so, it is denied, but if the preponderance supports the claim or the evidence is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001); 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

PTSD

To establish service connection for PTSD, a Veteran must satisfy three evidentiary requirements.  First, there must be medical evidence diagnosing the condition.  Second, there must also be credible evidence of the occurrence of the stressor.  Third, there must be a link, established by medical evidence, between current symptoms and an in-service stressor.  See 38 C.F.R. § 3.304(f) and Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  

The evidence necessary to establish the occurrence of any in-service stressor varies depending on whether or not a veteran engaged in combat with the enemy.  Gaines v. West, 11 Vet. App. 353, 358 (1998). 

Where a determination is made that a veteran did not engage in combat with the enemy, or the claimed stressor is not related to combat, a veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  "If the claimed stressor is not combat[]related, the appellant's lay testimony regarding in-service stressors is insufficient to establish the occurrence of the stressor and must be corroborated by 'credible supporting evidence.'"  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  "Credible supporting evidence" is not limited to service department records, but can be from any source.  See Cohen, 10 Vet. App. at 147. 

Analysis

38 C.F.R. § 3.304(f) was amended regarding service connection for PTSD by eliminating the requirement of evidence corroborating the occurrence of the claimed in-service stressor in claims in which PTSD is diagnosed in service.  However, because the record evidence shows no diagnosis of PTSD during the Veteran's period of service in this case, that amendment is not applicable here.  38 C.F.R. § 3.304(f)(1).

With respect to claims based on a post-service diagnosis of PTSD, as in this case, credible supporting evidence of the occurrence of the claimed in-service stressor is still required.  In this context, 38 C.F.R. § 3.304(f) was again amended regarding service connection for PTSD, by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  See Fed. Reg. 39843 (Jul. 13, 2010) (codified at 38 C.F.R. § 3.304(f)(3)).  Specifically, this amendment eliminates the requirements for corroborating that the claimed in-service stressor occurred if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity.  Id.  However, because the Veteran does not contend that an in-service stressor was related to his fear of hostile military or terrorist activity, that amendment is likewise not applicable here.  Id.  Also, since he had only peacetime service, it is neither alleged nor shown that he sustained any traumatic event during combat, or that he engaged in combat with the enemy. 

Moreover, a claim for PTSD based on alleged personal (or sexual) assault under 38 C.F.R. § 3.304(f)(5) is not to be considered under the more liberal provision of 38 C.F.R. § 3.304(f)(3) which governs claims for service connection for PTSD based on hostile military or terrorist activity.  Acevedo v. Shinseki, No. 10-3402 (U.S. Vet. App. July 9, 2012).  

There is evidence of record which suggests that the Veteran has a personality disorder (see outpatient treatment notes dated in April 2005).  Personality disorders are not diseases within the meaning of legislation providing service connection, unless aggravated due to superimposed injury or disease during service.  See 38 C.F.R. § 3.303(c); Winn v. Brown, 8 Vet. App. 510, 516 (1996) (holding that § 3.303(c), as it pertains to a personality disorder, is a valid regulation).  VA regulations specifically prohibit service connection for congenital or developmental defects unless such defect was subjected to a superimposed disease or injury during service which created additional disability.  See VAOPGCPREC 82-90.  Here, the Board finds no evidence of additional disability due to a superimposed disease or injury during service.  Under this factual scenario, service connection cannot be awarded for this disorder.  

However, personality disorders, themselves, are manifested by psychiatric symptoms and, so, the actual presence of psychiatric symptoms either during or after military service is not inconsistent with the Veteran's personality disorder, which by its very nature pre-existed and co-existed with his military service.  

In addition to a personality disorder, the evidence is indisputable that the Veteran has engaged in extensive alcohol abuse.  To the extent that he has suggested that his abuse was a means of self-medication for psychiatric symptoms stemming from a personality disorder, this is not a basis for granting service connection.  Moreover, the Veteran has offered only vague histories concerning his abuse of alcohol.  His behavioral changes after service, which his sister has reported, are not inconsistent with the presence of a personality disorder as well as substance abuse, or the two of these combined.  

This detracts from his credibility that he used alcohol or drugs for self-medication for an acquired psychiatric disorder, during and after his active military service.  

In this case, there is no contemporary evidence of psychiatric disability which significantly predates the receipt of his original VA claim in 2004 and there is otherwise no contemporaneous evidence of the manifestation of psychiatric symptoms until many years after military service, and after years of alcohol or drug abuse as well as the noted consequences of this abuse on his private life.  

The mere absence of medical records does not contradict a Veteran's statements about his symptom history.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, if it is determined based upon reliable evidence that there was an extended period of time after service without any manifestations of the claimed condition, then that tends to weigh against a finding of a connection between the disability and service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In this case, the Board finds that the Veteran did not experience any symptoms of the claimed condition for at least 20 years after service.  This long period without problems weighs against the claim.  

Significantly, the Veteran's STRs are negative for psychiatric disability, including the examination for service separation.  Statements made to a medical examiner at separation from service are not necessarily offered for purposes of seeking diagnosis and treatment (although statements made to the examiner may be conveyed for this purpose), nevertheless the Board may placed greater probative value on statements at the time of separation examination not because they were offered for purposes of acquiring medical assistance, but because they were contemporaneous to the time when a veteran later claims to have begun experiencing symptoms of psychiatric disability.  "[T]he more contemporaneous the evidence, the greater [the] probative value and credibility than can be attached to that evidence, especially when later-dated testimony [] and statements were generated for pecuniary purposes ... 'memory hinges on recency', earlier statements are generally more trustworthy than later ones."  Curry v. Brown, 7 Vet. App. 59, 64 (1994).  

The Board finds that there is no corroboration of any of the Veteran's putative inservice stressors.  As to the assault of two servicemembers, the Veteran's has variously reported the number of attackers.  His putative stressor of having had heat stroke is also not corroborated but, rather, there STRs tend to refute this allegation because they show that he was treated for a URI, and not heat stroke.  As to a drill sergeant having been shot, extensive research has not corroborated this stressor and such records would be expected to exist if such an incidence actually occurred.  Also, as to the attack by a Cobra helicopter, there is a conflict between the Veteran's description of events and that of his service comrade.  That is, the Veteran has reported that the Cobra helicopter actually fire missiles on himself and his companions but the service comrade that submitted a statement made no reference to missiles being actually fired.  Additionally, this stressor claim was not reported in the Veteran's initial claim for service connection for PTSD in May 2004, nor in his stressors he described in September 2005.  The Cobra firing missiles stressor as well as the Veteran's later claim to have witnessed 50 men kicking 2 others until they were vegetables are first revealed years after his initial claim for service connection.  

Since consistency is the hallmark of credibility, and because the Veteran's history has varied greatly over time, the Board finds that the Veteran's statements and testimony as to his putative stressors to be lacking in credibility.  

Here, as to the second and third circumstances in Jandreau, Id., the Veteran has not reported that he had an inservice, i.e., contemporaneous, diagnosis of an acquired psychiatric disorder, or of a psychosis within one year of service discharge in 1979.  Also, he has not described inservice symptoms which is supported by a later diagnosis by a medical professional, i.e., that an acquired psychiatric disorder existed during service or of a psychosis within one year of his 1979 service discharge.  As to this, the 2013 statement from a private physician stating that the Veteran has PTSD and schizophrenia, reflects that this family physician had treated the Veteran for 12 years but nowhere states that the private physician treated the Veteran for psychiatric symptoms.  Likewise, the private physician offers no more than a bald diagnosis of PTSD and schizophrenia and does not in any manner attempt to related either or both to military service, including any putative inservice stressor.  

As to the first circumstance in Jandreau, Id., the Veteran is not competent to diagnosis a psychiatric disorder, based on his putative inservice symptoms, because he lacks the education, training, and expertise to properly diagnosis an acquired psychiatric disorder, particularly when, as here, he also had a personality disorder which can cause and result in psychiatric symptomatology.  

The Board notes that there were VA diagnoses of PTSD and schizophrenia during VA hospitalization in May 2005.  However, it is clear that these were based upon uncorroborated psychiatric symptoms which began during service as well as traumatic experiences, i.e., a forced march and a drill sergeant having been shot.  Likewise, another VA treatment record in May 2005 reflects those diagnoses but on this occasion they were also based on a putative, but erroneous, history of the Veteran having been in combat.  

As to the diagnosis of PTSD by the 2011 VA examiner, it was explained that this was based on putative stressors, which the Board finds are not corroborated.  In fact, the examiner stated that the stressor of having putatively seen a drill sergeant being shot qualified as a stressor related to hostile military or terrorist activity.  However, this is not the case.  Rather, the United States Court of Appeals for the Federal Circuit has held that 38 C.F.R. § 3.304(f)(3) "can apply only if a veteran's claimed in-service PTSD stressor relates to an event or circumstance that a veteran experienced, witnessed, or was confronted with and that was perpetrated by a member of an enemy military or by a terrorist."  Hall v. Shinseki, No. 2012-7115, slip op. at 6 (Fed.Cir. June 7, 2013); 2013 WL 2450606 (C.A.Fed.); see also Acevedo, Id.  Also, as explained, there is no corroboration of the other stressor relied upon by the 2011 VA examiner which was having witnessed a violent fight during military service.  

As noted in the 2012 Board remand, the 2011 VA examiner did not render and opinion as to whether the Veteran's schizophrenia was related to military service.  This was addressed in the 2013 VA medical opinion and the opinion was that the schizophrenia was not related to the Veteran's military service.  The 2013 medical opinion was obtained after a review and comparison of the evidence on file, including the observation that the 2011 VA examiner felt that the nexus of the schizophrenia was the Veteran's abuse of alcohol.  

While continuity of symptomatology can, when appropriate, serve as a basis for a nexus of a current chronic condition, e.g., schizophrenia, to military service the Board finds that the Veteran's only recently related histories of continuously having had psychiatric symptoms are lacking in credibility.  As to this, the presence of some psychiatric symptoms or behavioral abnormalities is to be expected, even after service, in light of the fact that he has a personality disorder.  Also, his lack of consistency with respect to the information he has provided with respect to his putative stressors also weighs against finding that his recently related histories of continuous psychiatric symptoms are credible.  

In sum, the 2011 VA examiner's diagnosis and opinion, of PTSD related to inservice events, was based upon uncorroborated peacetime stressors.  Absent corroboration of the putative peacetime stressors, there can be no valid diagnosis of PTSD.  Moreover, the Board finds that the opinion in 2013 as to the etiology of the claimed schizophrenia outweighs the Veteran's more recent statements which suggest that he continuously had psychiatric symptoms following his military service.  Also, there is no competent evidence that any current acquired psychiatric disorder has been caused or aggravated by his service-connected bilateral hearing loss or tinnitus, or both. 

For the reasons detailed below, the Board concludes, after reviewing all evidence of record, that the preponderance of the evidence is against the Veteran's claim.  As such, any questions as to the appropriate disability ratings or effective dates to be assigned are rendered moot; and no further notice is needed.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  




(Continued on next page)


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD and schizophrenia, is denied.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


